 


109 HR 666 IH: Servicemembers’ Family Protection Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 666 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Spratt (for himself and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To establish a new allowance for members of the Armed Forces serving in Iraq or Afghanistan to cover the premiums for Servicemembers’ Group Life Insurance coverage obtained by the members. 
 
 
1.Short titleThis Act may be cited as the Servicemembers’ Family Protection Act of 2005.  
2.Allowance to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage for members serving in Iraq or Afghanistan 
(a)Allowance to cover SGLI deductionsChapter 7 of title 37, United States Code, is amended by adding at the end the following new section: 
 
437.Allowance to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage for members serving in Iraq or Afghanistan 
(a)Reimbursement for premium deductionIn the case of a member of the armed forces who has obtained insurance coverage for the member under the Servicemembers’ Group Life Insurance program and who serves in Iraq or Afghanistan at any time during a month, the Secretary concerned shall pay the member an allowance under this section in an amount equal to the lesser of the following: 
(1)The amount of the deduction actually made for that month from the basic pay of the member for the level of Servicemembers’ Group Life Insurance coverage obtained by the member under section 1967 of title 38. 
(2)The amount of the deduction otherwise made under subsection (a)(1) of section 1969 of title 38 for members who select the $250,000 level of insurance coverage.  
(b)Notice of availability of allowanceTo the maximum extent practicable, in advance of the deployment of a member to Iraq or Afghanistan, the Secretary concerned shall give the member information regarding the following: 
(1)The availability of the allowance under this section for members insured under the Servicemembers’ Group Life Insurance program. 
(2)The ability of members who elected not to be insured under Servicemembers’ Group Life Insurance, or elected less than the authorized maximum coverage, to obtain additional coverage as provided in section 1967(c) of title 38. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of title 37, United States Code, is amended by adding at the end the following new item: 
 
 
437. Allowance to cover monthly deduction from basic pay for Servicemembers’ Group Life Insurance coverage for members serving in Iraq or Afghanistan. 
(c)Effective date; notificationSection 437 of title 37, United States Code, as added by subsection (a), shall apply with respect to service by members of the Armed Forces in Iraq or Afghanistan for months beginning on or after the date of the enactment of this Act. In the case of members who are serving in Iraq or Afghanistan as of the date of the enactment of this Act, the Secretary of Defense shall notify such members, as soon as practicable, regarding— 
(1)the availability of the allowance under such section for members insured under the Servicemembers’ Group Life Insurance program; and 
(2)the ability of members who elected not to be insured under Servicemembers’ Group Life Insurance, or elected less than the authorized maximum coverage, to obtain additional coverage as provided in section 1967(c) of title 38, United States Code. 
3.Department of Defense payment to members who died while serving in Iraq or Afghanistan without full Servicemembers’ Group Life Insurance coverage 
(a)Payment requiredThe Secretary of Defense shall make a payment under this section on behalf of each member of the Armed Forces who— 
(1)during the period beginning on September 11, 2001, and ending 60 days after the date on which the Secretary provides the notice required by section 2(c), died as a result of a wound, injury, or illness sustained while the member was serving in Iraq or Afghanistan, or traveling to or from a mission in Iraq or Afghanistan; and 
(2)at the time of the member’s death, was not insured under Servicemembers’ Group Life Insurance or had elected less than the $250,000 level of insurance coverage under the Servicemembers’ Group Life Insurance program. 
(b)Amount of paymentThe amount of the payment required by this section on behalf of a member described in subsection (a) shall be equal to the difference between— 
(1)$250,000; and 
(2)the amount of insurance, if any, paid on behalf of the member under the Servicemembers’ Group Life Insurance program.  
(c)BeneficiaryThe Secretary of Defense shall make the payment required by this section on behalf of a member to the same beneficiary determined under section 1970 of title 38, United States Code, for receipt of the insurance payment under the Servicemembers’ Group Life Insurance program with regard to that member. If the member was not insured under Servicemembers’ Group Life Insurance, the Secretary shall determine the recipient of the payment, using the order of precedence specified in subsection (a) of such section. 
 
